DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-20 are allowed. 
The present invention is directed to methods and systems for visualizing sites that do not have direct line of sight to a user. Each independent claim identifies the uniquely distinct features:

an imaging device configured to provide image data of the surgical site;
a computing device in communication with the imaging device, the computing device including one or more processors and at least one memory device configured to store instructions which when executed by the one or more processors are configured to:
detect, in the image data, at least one obstruction;
filter the image data to remove the at least one obstruction by being configured to alter pixels related to the at least one obstruction based on at least one of (1) one or more buffered frames and (ii) one or more pixels adjacent to the pixels related to the at least one obstruction; and
generate an output from the filtered image data; and

a display device in communication with the computing device, the display device configured to present the output for visualization of the surgical site.

The closest prior art, US 8,073,528 (“Zhao et al.”); US 2013/0331730 A1 (“Fenech et al.”); US 2016/0199548 A1 (“Cheng”), fail to anticipate or render obvious at least the above limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLOTTE M BAKER whose telephone number is (571)272-7459. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY A MAUNG can be reached on (571)272-2882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLOTTE M BAKER/Primary Examiner, Art Unit 2664